NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50383

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00987-LAB

 v.
                                                MEMORANDUM*
FERNANDO TELLO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Fernando Tello appeals from the district court’s judgment and challenges the

72-month sentence imposed following his guilty-plea conviction for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tello contends that the district court erred by denying him a minor role

reduction under U.S.S.G. § 3B1.2(b). We review a district court’s interpretation of

the Guidelines de novo and its application of the Guidelines to the facts of the case

for abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc). The record reflects that, at Tello’s request, the district court

considered his culpability relative to three other participants in the offense. Tello

did not ask the court to consider the culpability of additional possible participants,

and in the absence of such a request or any evidence of the existence of additional

participants, the court was not required to do so. See United States v. Rojas-

Millan, 234 F.3d 464, 473-74 (9th Cir. 2000) (district court should consider the

involvement of “other likely actors” if it finds “sufficient evidence of their

existence and participation in the overall scheme”).

      Moreover, the court did not refuse to consider the individual identified as

“El Campo,” but rather concluded that this individual was not an “average

participant” to whom Tello should be compared. See United States v. Hurtado,

760 F.3d 1065, 1069 (9th Cir. 2014) (“The requisite comparison is to average

participants, not above-average participants.”), overruled on other grounds by

Gasca-Ruiz, 852 F.3d at 1174.

      Finally, the district court did not abuse its discretion when it considered the

factors enumerated in the amended commentary to section 3B1.2 and concluded


                                           2                                     16-50383
that, in light of the facts of this case, Tello failed to meet the standard for a minor

role reduction. See U.S.S.G. § 3B1.2 cmt. n.3(C).

      AFFIRMED.




                                            3                                     16-50383